Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS CONVERTIBLE PROMISSORY NOTE AND THE
SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT PURSUANT
TO REGISTRATION UNDER THE ACT OR PURSUANT TO AN EXEMPTION THEREFROM, AND EXCEPT
AS PERMITTED UNDER APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD BE AWARE
THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

FMC GLOBALSAT HOLDINGS, INC.

 

CONVERTIBLE PROMISSORY NOTE

  

Principal Amount: U.S. $225,000 Issue Date: April 26, 2019   Fort Lauderdale,
Florida

 

This FMC GlobalSat Holdings, Inc. Convertible Promissory Note (this “Note”) is
made as of the Issue Date set forth above, by FMC GlobalSat Holdings, Inc., a
Delaware corporation (the “Company”), in favor of ROBERT BERG, an individual
(the “Holder”). For value received, the Company promises to pay Holder, the
Principal Amount set forth above. Interest shall be paid from the date of this
Note on the unpaid principal amount at a rate equal to twelve percent (12%) per
annum, and shall be payable monthly. The Company may voluntarily pre-pay all or
a part of the principal amount of the Note then outstanding at any time. This
Note is also subject to the following terms and conditions.

 

1. Maturity. Unless converted as provided in Section 2, this Note will
automatically mature and be due and payable on the date that is eighteen (18)
months from the Issue Date (the “Maturity Date”). Subject to Section 2 below,
accrued interest shall be due and payable on a monthly basis. Notwithstanding
the foregoing, the entire unpaid principal sum of this Note shall become
immediately due and payable upon the commission of any act of bankruptcy by the
Company, the execution by the Company of a general assignment for the benefit of
creditors, the filing by or against the Company of a petition in bankruptcy or
any petition for relief under the federal bankruptcy act, or the continuation of
such petition without dismissal for a period of ninety (90) days or more, or the
appointment of a receiver or trustee to take possession of the property or
assets of the Company.

 

2. Conversion.

 

(a) Conversion. The entire then outstanding principal amount of, and any unpaid
accrued interest if any, this Note shall be converted into shares of the
Company’s Common Stock (the “Shares”), at the sooner to occur of the following:
(i) automatically, upon the Maturity Date, or (ii) at the Holder’s option, at
any time following commencement of trading of the company’s common stock on a
public market such as NASDAQ. The number of Shares to be issued upon such
conversion shall be equal to the quotient obtained by dividing the entire
principal amount of this Note, and accrued interest if any, by the price per
share of $1.50, rounded to the nearest whole share.

 



 

 

 

(b) Conversion Upon Acquisition. In the event that all or substantially all of
the assets or shares of the Company are acquired or merged into another entity
prior to the closing date of the Next Equity Financing (an “Acquisition”), then
the principal amount of this Note, accrued interest thereon, and a prepayment
premium equal to twenty percent (20%) of the principal amount of this Note shall
be repaid at the closing of the Acquisition.

 

(c) Mechanics and Effect of Conversion. No fractional shares of the Company’s
Equity Securities will be issued upon conversion of this Note. In lieu of any
fractional share to which the Holder would otherwise be entitled, the Company
will pay to the Holder in cash the amount of the unconverted principal and
interest balance of this Note that would otherwise be converted into such
fractional share. Upon conversion of this Note pursuant to this Section 2, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company. At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a certificate or certificates for the number of shares to
which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, if any, including a check payable to the Holder
for any cash amounts payable as described herein. Upon conversion of this Note,
the Company will be forever released from all of its obligations and liabilities
under this Note with regard to that portion of the principal amount and accrued
interest being converted including without limitation the obligation to pay such
portion of the principal amount and accrued interest.

 

(d) Payment of Interest. Upon conversion of the principal amount of this Note
into the Company’s capital stock, any interest accrued on this Note that is not
by reason of Sections 2(a) or 2(b) hereof simultaneously converted into
securities of the Company shall be immediately paid to the Holder.

 

3. Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
then due and payable and the remainder applied to principal. Prepayment of this
Note may be made at any time without penalty.

 

4. Transfer; Successors, and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates. Subject to the
preceding sentence, this Note may be transferred only upon surrender of the
originally-signed Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Holder. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered holder of this Note.

 

5. Governing Law. This Note and all matters related hereto shall be governed,
construed and interpreted strictly in accordance with the laws of the State of
Delaware, without regard to its principles of conflicts of law. Any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the state or federal courts located in
Wilmington, Delaware.

 



2

 

 

6. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by a
nationally-recognized delivery service (such as Federal Express or UPS), or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth below or as subsequently modified by written
notice.

 

7. Amendments and Waivers. This Note is issued as part of a series of similar
notes (collectively with this Note, the “Notes”) which are collectively held by
the “Holders”. Any term of this Note may be amended only with the written
consent of the Company and a majority in interest of the Holders. Any amendment
or waiver effected in accordance with this Section 7 shall be binding upon the
Company, the Holder, and each transferee of the Note.

 

8. Entire Agreement. This Note, and the documents referred to herein (including
the Purchase Agreement) constitute the entire agreement and understanding of the
Company and Holder relating to the subject matter set forth in this Note and
supersede any and all previous agreements or understanding between the Company
and Holder relating to the subject matter set forth in this Note.

 

9. Subordination; Not Secured; Equal Priority. This Note shall be unsecured and
shall be subordinate in right of payment to all current and future indebtedness
of the Company to banks and other financial institutions. All of the Notes shall
rank equally without preference or priority of any kind over one another, and
all payments or other consideration delivered on account of principal and
interest with respect to any of the Notes shall be applied ratably and
proportionately on all outstanding Notes on the basis of the original principal
amount of such Notes.

 

3

 

 

  “COMPANY:”       FMC GLOBALSAT HOLDINGS, INC.,   a Delaware corporation      
  By:                    Emmanuel Cotrel, President and CEO        
Address:    3301 SE 14th Avenue   Fort Lauderdale, FL 33316

 

AGREED TO AND ACCEPTED

AS OF THIS 23rd DAY OF APRIL, 2019:

 

“HOLDER:”

 

Robert Berg, an individual

 

By:      

 

Address:

 

[Signature Page to FMC GlobalSat Holdings, Inc. Convertible Promissory Note]

 

 

4

 

